estate of andrew j mckelvey deceased bradford g peters executor petitioner v commissioner of internal revenue respondent docket no filed date decedent d entered into variable prepaid forward con- tracts original vpfcs with two investment banks in pursuant to the terms of the original vpfcs the investment banks made prepaid cash payments to d and d was obligated to deliver variable quantities of stock to the investment banks on specified future settlement dates in original settle- ment dates d treated the execution of the original vpfcs as open transactions pursuant to revrul_2003_7 2003_1_cb_363 and did not report any gain_or_loss for in before the original settlement dates d paid consideration to the investment banks to extend the settlement dates until vpfc extensions d did not report any gain_or_loss upon the execution of the vpfc extensions and continued the open_transaction treatment d died in after the execu- tion of the vpfc extensions r determined that the execution of the vpfc extensions in constituted sales or exchanges of property under sec_1001 and thus d should have reported gain from the transactions for held d’s execu- tion of the vpfc extensions did not constitute sales or exchanges of property under sec_1001 and the open_transaction treatment afforded to the original vpfcs under revrul_2003_7 supra continues until the transactions are closed by the future delivery of stock held further d did not engage in constructive sales of stock in pursuant to sec_1259 robert a rudnick kristen m garry and mark d lanpher for petitioner steven n balahtsis and steven a sirotic for respondent opinion ruwe judge respondent determined a dollar_figure defi- ciency in andrew j mckelvey’s decedent federal_income_tax the only issue for decision is whether modifica- tions made in to decedent’s variable prepaid forward contracts vpfc resulted in taxable exchanges pursuant to sec_1001 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure estate of mckelvey v commissioner background the parties submitted this case fully stipulated pursuant to rule some of the facts have been stipulated and are so found the first amended second and third stipulations of fact and the attached exhibits are incorporated herein by this reference at the time the petition was filed bradford g peters had been appointed executor of decedent’s estate by the surro- gate’s court of the state of new york new york county decedent was the founder and chief_executive_officer of monster worldwide inc monster a company known for its website monster com monster com helps inform job seekers of job openings that match their skills and desired geographic location decedent died on date bradford g peters is the executor of decedent’s estate bank of america effective date decedent entered into a vpfc with bank of america n a bofa with respect to big_number shares of monster class b common_stock owned by decedent bofa vpfc pursuant to the terms of the bofa vpfc decedent received from bofa a cash prepayment of dollar_figure on date in exchange decedent agreed to deliver to bofa over the course of separate settlement dates in date up to big_number monster shares or the cash_equivalent the actual number of monster shares or the cash_equivalent required for delivery on each settlement_date would vary according to the stock market closing price of monster shares on each specified settlement_date three different scenarios were con- templated in the bofa vpfc if the monster stock closing price on a particular settlement_date was less than or equal to dollar_figure10 per share bofa floor price the number of mon- ster shares or cash_equivalent deliverable to bofa on the settlement_date would be as follows by order dated date we granted the parties’ joint motion to submit case without trial pursuant to rule sec_50 and sec_122 the parties stipulate that a t the time the petition was filed peti- tioner’s address wa sec_24 skipper drive west islip ny at the close of trading on the nasdaq on date the share price of monster was dollar_figure united_states tax_court reports settlement_date monster shares deliverable to bofa big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number if the monster stock closing price on a particular settle- ment date was greater than the bofa floor price but less than or equal to dollar_figure09 per share bofa cap price then the number of monster shares or cash_equivalent deliver- able to bofa would be the product of big_number bofa floor price stock closing price the multiplier used for the september and settlement dates is big_number instead of big_number if the monster stock closing price on a particular settle- ment date was greater than the bofa cap price then the number of monster shares or cash_equivalent deliverable to bofa would be the product of big_number bofa floor price stock closing price bofa cap price stock closing price the multiplier used for the september and settlement dates is big_number instead of big_number on each settlement_date decedent could elect to settle the vpfc by delivering the requisite number of monster shares or the cash_equivalent decedent pledged big_number monster shares to bofa to secure his obligations under the bofa vpfc but could substitute other collateral subject_to bofa’s approval at any time during the term of the vpfc estate of mckelvey v commissioner on date decedent paid bofa dollar_figure in additional consideration to extend the bofa vpfc settlement dates bofa extension as follows original bofa settlement_date extended bofa settlement_date the bofa extension further provides except as amended herein all other terms and conditions of the bofa vpfc shall remain in full force and in effect following decedent’s death petitioner settled the bofa vpfc by delivering to bofa big_number shares of monster stock on or about date morgan stanley effective date decedent entered into an agreement with morgan stanley co international plc msi with respect to big_number shares of monster common_stock msi vpfc pursuant to the terms of the msi vpfc decedent received from msi a cash prepayment of dollar_figure on date in exchange decedent agreed to deliver to msi on or about date up to big_number monster shares or the cash_equivalent the actual number of monster shares or cash_equivalent required for delivery would vary according to the average closing price of monster stock on specified dates averaging at the close of trading on the nasdaq on date the share price of monster was dollar_figure it appears that the original bofa vpfc provided for expedited settle- ment upon the occurrence of certain default or termination events such as decedent’s death neither party attaches any significance to the fact that there was an event triggering settlement before the contractually specified dates at the close of trading on the nasdaq on date the share price of monster was dollar_figure united_states tax_court reports dates the averaging dates used to calculate the number of deliverable shares under the msi vpfc were the same settlement dates used in the original bofa vpfc similar to the bofa vpfc three different scenarios were contemplated in the msi vpfc if the average closing price of monster stock over the averaging dates was less than or equal to dollar_figure4 per share msi floor price then decedent would be required to deliver to msi big_number monster shares or the cash_equivalent if the average closing price of monster stock over the averaging dates was greater than the msi floor price but less than or equal to dollar_figure2 per share msi cap price then the number of monster shares or cash_equivalent deliverable to msi would be calculated using the following formula big_number msi floor price stock average price if the average closing price of monster stock over the averaging dates was greater than the msi cap price then the number of monster shares or cash_equivalent deliver- able to msi would be calculated using the following formula big_number msi floor price average price msi cap price stock average price the terms of the msi vpfc like the terms of the bofa vpfc provided that decedent could elect to settle the con- tract either by delivering the requisite number of monster shares or by paying the cash_equivalent decedent pledged big_number monster shares to secure his obligations under the msi vpfc but could substitute other collateral subject_to msi’s approval at any time during the term of the msi vpfc on date decedent paid msi dollar_figure in addi- tional consideration to extend the msi vpfc averaging and settlement_date s msi extension pursuant to the terms of the msi extension decedent and msi postponed the settle- ment date of the msi contract from date to at the close of trading on the nasdaq on date the share price of monster was dollar_figure estate of mckelvey v commissioner date the msi extension also postponed the averaging dates to be used for the calculation of the average closing price as follows original msi averaging date extended msi averaging date the msi extension further provides this confirmation supplements forms part of and is subject_to the msi vpfc between you and us all provisions in the msi vpfc govern this confirmation except as expressly modified below following decedent’s death petitioner settled the msi vpfc by delivering to msi big_number shares of monster stock on or about date tax_return petitioner timely filed a form_1040 u s individual_income_tax_return for decedent’s taxable_year on date respondent issued a notice_of_deficiency to petitioner for decedent’s taxable_year respondent determined in the notice_of_deficiency that decedent upon executing the bofa and msi extensions in realized a capital_gain of dollar_figure respondent’s determined gain comprised decedent’s realization of short-term_capital_gain of dollar_figure from his exchange of the vpfc it appears that the original msi vpfc like the original bofa vpfc provided for expedited settlement upon the occurrence of certain default or termination events such as decedent’s death neither party attaches any significance to the fact that there was an event triggering settlement be- fore the contractually specified dates petitioner received a dollar_figure credit from msi at settlement and the parties do not explain and it is unclear from the record why msi credited this amount respondent’s computation of short-term_capital_gain is based on de- continued united_states tax_court reports extensions for the original vpfcs and decedent’s realiza- tion of dollar_figure of long-term_capital_gain from the constructive sales of monster shares pledged under the vpfcs respondent’s determination of long-term_capital_gain is based on decedent as the founder of monster having zero basis in the monster shares pledged as collateral to bofa and msi petitioner timely filed a petition with the court disputing respondent’s determinations in the notice_of_deficiency discussion the commissioner’s determinations in the notice of defi- ciency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are incorrect rule a 290_us_111 under sec_7491 if the taxpayer provides cred- ible evidence concerning any factual issue relevant to ascertaining the taxpayer’s liability and complies with cer- tain other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue our conclusions are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof in this case is immaterial see estate of bongard v commissioner t c cedent’s holding_period of the original vpfcs before extension and an amount_realized for each original vpfc equal to the product of i the number of monster shares pledged as collateral and ii the excess of the floor prices under the original vpfcs over the monster closing price on date of dollar_figure per share respondent’s computation of long-term_capital_gain is based on de- cedent’s long-term_holding_period of the monster shares and an amount_realized equal to the product of i the number of monster shares pledged as collateral under the original vpfcs and ii the monster closing price on date of dollar_figure per share to big_number monster shares the pursuant to a settlement between the internal_revenue_service irs office of appeals and petitioner regarding decedent’s taxable_year ending date decedent recognized capital_gain of dollar_figure with respect capital_gain of dollar_figure constitutes his basis in those big_number shares which decedent continued to own at his death neither decedent nor petitioner has pre- viously claimed as basis in connection with the disposition of monster shares any part of the dollar_figure in capital_gain and these shares could have been used to settle part of decedent’s obligation under the vpfcs at the time of his death decedent owned big_number shares of monster stock estate of mckelvey v commissioner mcgowen v commissioner tcmemo_2011_186 tax ct memo lexi sec_185 at n we begin our discussion by briefly explaining the financial_instrument at the heart of this case the vpfc a standard forward_contract is an executory_contract in which a forward buyer agrees to purchase from a forward seller a fixed quantity of property at a fixed price with both payment and delivery occurring on a specified future date see 135_tc_78 aff ’d 664_f3d_313 10th cir the vpfc is a variation of a standard forward_contract requiring the forward buyer usually a bank to pay a forward price discounted to present_value to the forward seller on the date of contract execution rather than on the date of contract maturity a forward seller can use the upfront cash prepayment however he or she deems fit but the proceeds are often used by the forward seller to diversify a concentrated stock position into other_securities or financial instruments in exchange for the cash prepayment the forward seller becomes obligated to deliver to the forward buyer shares of stock that have been pledged as collat- eral at the inception of the contract identical shares of the stock which have not been pledged as collateral or an equivalent cash amount the actual number of shares or cash_equivalent to be delivered by the forward seller is determined by a formula which takes into account changes in the market price of the underlying stock over the duration of the contract id pincite i sec_1001 sale_or_exchange treatment in revrul_2003_7 2003_1_cb_363 the irs recognized that vpfcs are open transactions when executed and do not result in the recognition of gain_or_loss until future delivery the rationale of revrul_2003_7 supra is straightforward a taxpayer entering into a vpfc does not know the identity or amount of property that will be delivered until the future settlement_date arrives and delivery is made in the instant case the treatment of the original vpfcs is not in dispute both parties agree that when decedent entered into the original vpfcs in the contracts satisfied the require- ments of revrul_2003_7 supra and decedent recognized no current gain_or_loss united_states tax_court reports the issue we must decide is what tax consequences if any occurred when decedent extended the settlement and aver- aging dates of the original vpfcs on july and respondent argues that the extensions to the original vpfcs resulted in taxable exchanges of the original vpfcs for the msi and bofa extensions under sec_1001 respondent also argues that the extensions to the original vpfcs resulted in constructive sales of the underlying shares of monster stock pursuant to sec_1259 petitioner contends that the extensions to the original vpfcs merely postponed the settlement and averaging dates of the contracts did not trigger any_tax consequences to decedent and that the open_transaction treatment provided by revrul_2003_7 supra should continue until the contracts are settled by delivery of monster stock the parties cite no reported cases addressing the tax consequences resulting from extensions to vpfcs and this appears to be a case of first impression in this court sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss on the sale_or_exchange of property shall be recognized sec_1001 provides sec_1001 computation of gain_or_loss -the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized in situations where property is not disposed of for cash but is instead exchanged for other_property sec_1_1001-1 income_tax regs provides that the exchange is not a tax- able event under sec_1001 unless the exchanged prop- erties differ materially either in_kind or in extent accord- ingly in order for decedent’s vpfc amendments to trigger realization of gain_or_loss under sec_1001 and sec_1_1001-1 income_tax regs two conditions must be satis- fied the original vpfcs must constitute property to decedent at the time of the extensions and the property must be exchanged for other_property differing materially either in_kind or in extent estate of mckelvey v commissioner a vpfcs as property sec_1001 applies to the sale_or_other_disposition of property accordingly our analysis begins by determining whether at the time of the extensions the vpfcs con- stituted property to decedent under sec_1001 if the vpfcs were not property to decedent sec_1001 has no application and respondent’s theory fails as a matter of law the starting point for interpreting a statutory provision is the language of the actual statute see 451_us_259 the plain meaning of the statutory lan- guage as illuminated by the contemporaneous legislative his- tory often indicates the congressional intent behind enact- ment of a particular statute 482_us_578 in the instant case neither the statutory language of sec_1001 nor the legislative_history define the term property black’s law dictionary broadly defines property as a ny external thing over which the rights of possession use and enjoyment are exercised black’s law dictionary 9th ed in 465_us_330 the supreme court discussed the meaning of the term property as used in the code’s gift_tax provisions property is more than just the physical thing-the land the bricks the mortar-it is also the sum of all the rights and powers incident to ownership of the physical thing it is the tangible and the intangible_property is composed of constituent elements and of these elements the right to use the physical thing to the exclusion of others is the most essential and beneficial id pincite emphasis in original quoting 224_fsupp_682 m d ga the supreme court further noted that money is a property interest and the right to use money is a property interest of the highest order id in 535_us_274 the supreme court explained the roles of federal and state law in determining whether something constitutes property for federal tax purposes the determination of something as property is significant for tax purposes both the definition of a capital_asset under sec_1221 and the definition of an installment_sale under sec_453 require that the trans- action involve property united_states tax_court reports a common idiom describes property as a bundle of sticks -a collec- tion of individual rights which in certain combinations constitute prop- erty state law determines only which sticks are in a person’s bundle whether those sticks qualify as property for purposes of the federal_tax_lien statute is a question of federal_law petitioner argues that the vpfcs were not property to decedent when the extensions were executed and therefore decedent had no property that could be disposed of for gain_or_loss under sec_1001 the crux of petitioner’s argument is that decedent did not possess property rights in the original vpfcs at the time the settlement and averaging dates were extended but instead had only obligations to deliver the requisite number of shares or the cash_equivalent petitioner argues that decedent’s only right under each vpfc was to receive the prepayment required by such con- tract however petitioner contends that following the receipt of the prepayments each vpfc was solely an obligation of decedent not his property respondent argues that the original vpfcs are comprised of an integrated bundle of valuable investment and other contract rights as well as obligations and constituted prop- erty within the meaning of sec_1001 respondent argues that the original vpfcs were subject_to market forces and appreciation which are valuable rights respondent further argues that the original vpfcs also con- ferred contractual rights such as the right to use the prepay- ment cash proceeds the right to determine how the vpfcs would be settled ie by cash or stock and if by stock which particular shares and the right to substitute collateral acceptable to bofa and or msi at any time during the term of the contracts respondent contends that even if decedent possessed primarily obligations the original vpfcs still con- stituted property within the meaning of sec_1001 investment b rights or obligations we find that at the time decedent extended the settlement and averaging dates of the original vpfcs he had only obligations when decedent executed the original vpfcs-on september and 2007-he contracted for the right to receive cash prepayments in exchange for his obligation to deliver shares of monster stock or cash_equivalent on speci- fied future dates however after decedent received his cash estate of mckelvey v commissioner prepayments from bofa on date and msi on date his lone right under the vpfcs was satisfied and he had no continuing right to receive anything further decedent executed the msi extension on date and the bofa extension on date and these dates are approximately months after his rights to receive cash prepayments were satisfied in full the msi and bofa extensions did not provide decedent with the right to receive further payments the text of the msi and bofa extensions provide that decedent will pay additional consideration specifically for the extension of the settlement and or aver- aging dates and the terms of the original vpfcs remain in full force and effect the msi and bofa extensions do not alter any other aspects of the original vpfcs thus when decedent executed the extensions all that remained under the vpfcs was decedent’s obligation to deliver shares of monster stock or the cash_equivalent report of it is true that the amount of decedent’s obligation under the vpfcs could vary according to the terms of the vpfcs that is the nature of a vpfc and a reason the original vpfcs did not result in the immediate recognition of income nevertheless all decedent had both before and after the execution of the extensions were obligations to deliver the expert respondent’s expert hendrik bessembinder buttresses this conclusion throughout his report dr bessembinder repeatedly refers to decedent having obligations not rights under the vpfcs dr bessembinder’s expert report also includes graphs depicting the value of obligation to deliver shares at various settle- ment prices under both the msi and bofa vpfcs dr bessembinder introduces one such graph by stating since the obligation to deliver shares comprises a liability from decedent ’s viewpoint i display the dollar amounts as negative quantities emphasis added because decedent had only obligations under the contracts-and obligations are the extensions of the averaging and settlement dates were undoubt- edly valuable to decedent which is evidenced by his payment of valuable consideration in an arm’s-length transaction for the extensions however decedent’s execution of the extensions only postponed the averaging and settlement dates of the original vpfcs and did not change the fact that decedent’s interests in the vpfcs were obligations rather than property that could be exchanged under sec_1001 united_states tax_court reports not property-the vpfcs were not property under sec_1001 and therefore sec_1001 is inapplicable nevertheless respondent argues that decedent possessed three valuable rights in the original vpfcs the right to the cash prepayments the right to determine how the vpfcs would be settled ie whether with stock or in cash and if stock which specific shares and the right to sub- stitute other collateral we will address each of respond- ent’s arguments in turn constituted a valuable property respondent first argues that decedent’s right to cash prepayments right respondent cites our opinion in fed home loan mortgage corp v commissioner fhlmc 121_tc_254 for the proposition that i t is beyond doubt that the right to use money represents a valuable property interest respondent concludes from this statement that decedent’s receipt of prepayment cash was a valuable property interest akin to the financing_arrangement used by the taxpayer in fhlmc and therefore the vpfcs are property under sec_1001 however respondent takes our statement in fhlmc out of context in fhlmc t c pincite the issue was whether the benefit from a taxpayer’s favorable financing_arrangement which provided the taxpayer with the right to use borrowed money over a period at below-market interest rates could constitute an intangible asset for purposes of sec_167 our statement in fhlmc that the right to use money represents a valuable property interest was part of a larger discussion concerning the cost of using borrowed money and fhlmc involved a unique scenario in which legislation was enacted allowing the taxpayer to go from a tax-exempt_entity to a taxable entity and contained special basis provisions permitting amortization deductions id pincite in the instant case decedent received cash prepayments from bofa or msi on september and respondent attempts to disaggregate the vpfcs into three compo- nents a discount loan a long put option and a short call option although the economic value of a vpfc can be calculated by valuing these separate parts respondent appears to argue that decedent had contract rights in each of these distinct components we disagree vpfcs are com- prehensive financial products and decedent did not have the ability to transact separately in discount loans or call and put options see 453_f2d_300 2d cir estate of mckelvey v commissioner respectively unlike the financing_arrangement of the taxpayer in fhlmc the prepayment cash was not lent to decedent from bofa and msi and he had no corresponding obligation to repay it to his counterparties although the original vpfcs did provide decedent with a right to receive cash prepayments once these prepayments were received on september and decedent was left only with obligations to deliver under the terms of the vpfcs and retained no further property rights with respect to the con- tracts thus when decedent extended the settlement and averaging dates on july and respectively he had no right to receive anything more than what he had pre- viously received on september and all decedent had under the terms of the vpfcs were obligations that might increase or decrease in amount respondent next argues that decedent had the right to settle the vpfcs with stock or in cash and the right to sub- stitute other collateral for the shares pledged to bofa and msi we are not persuaded by respondent’s argument the vpfcs contained contractual provisions that allowed decedent to determine his method of delivery however the contractual provisions allowing decedent to choose settlement with stock or in cash and to substitute collateral did not equate to property rights these provisions had no value that decedent could dispose_of in an arm’s-length transaction we cannot foresee a hypothetical buyer willing to pay value for the right to deliver stock or cash or the right to substitute collateral furthermore decedent’s ability to substitute collateral was not absolute it was subject_to the approval of his counterparties thus these contractual provisions are not property rights but rather procedural mechanisms designed to facilitate decedent’s delivery obligations at the time decedent extended the original vpfcs he had only delivery obligations and not property rights in the contracts these were purely liabilities as shown in dr bessembinder’s expert report we hold that the msi and bofa extensions executed on july and did not constitute exchanges of decedent’s property in the original vpfcs under sec_1001 united_states tax_court reports ii open_transaction treatment our holding is consistent with the rationale behind the open_transaction treatment afforded in revrul_2003_7 supra as a general_rule taxation is imposed only on the realization of gain_or_loss see 280_us_445 in order to calculate gain_or_loss realized from a particular transaction a taxpayer must ascertain both an amount_realized and an adjusted_basis sec_1001 sec_1_1001-1 income_tax regs certain transactions such as vpfcs are afforded open_transaction treatment because either the amount_realized or the adjusted_basis needed for a sec_1001 calculation is not known until contract maturity see 283_us_404 applying open_transaction doctrine until a transaction closed in these instances the component that is known is held in suspense and gain_or_loss is not realized until the missing component is determined and the transaction is properly closed the open_transaction doctrine is an excep- tion to the usual treatment arising from a sale_or_exchange of property for cash or other_property see 473_f2d_274 5th cir aff ’g 57_tc_352 the open_transaction doctrine is a rule_of fairness designed to ascertain with reasonable accuracy the amount of gain_or_loss realized upon an exchange and if appropriate to defer recognition thereof until the correct amounts can be accurately determined id pincite in order to determine gain_or_loss realized from a trans- action a taxpayer needs to readily ascertain both an amount_realized and the identity and adjusted_basis of property sold disposed of or exchanged see sec_1_1001-1 income_tax regs in a vpfc the amount_realized is known to the for- ward seller ie the cash prepayment at the inception of the contract but the identity adjusted_basis and value of the property to be delivered ie stock or cash_equivalent is not known until settlement a forward seller has an obligation of sec_1001 provides sec_1001 computation of gain_or_loss -the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized estate of mckelvey v commissioner future delivery that is uncertain in amount and maintains the discretion to deliver the collateralized stock iden- tical shares of stock which were not pledged as collateral or a cash_equivalent each of these delivery options will likely result in a different adjusted_basis amount thus it is impossible to calculate gain_or_loss with reasonable accuracy at the outset of a vpfc when the adjusted_basis necessary for a sec_1001 calculation is uncertain of course a deter- mination of gain_or_loss under sec_1001 becomes certain when a forward seller satisfies his or her delivery obligations under a vpfc by delivering shares of stock or a cash equiva- lent thereby closing the transaction on date the irs published revrul_2003_7 supra which approved open_transaction treatment for vpfcs that meet certain criteria revrul_2003_7 supra found that a shareholder who entered into a vpfc secured_by a pledge of stock neither caused a sale of stock under sec_1001 nor triggered a constructive_sale under sec_1259 the facts of revrul_2003_7 supra involved a taxpayer that held appreciated shares of a publicly traded corporation the taxpayer entered into a vpfc with an investment bank requiring the bank to provide an upfront cash payment in exchange for the taxpayer’s agreement to deliver a variable number of shares determined by a formula in the vpfc at maturity as security the taxpayer in revrul_2003_7 supra pledged as collateral to the investment bank the maximum number of shares that could be required under the contract however the taxpayer retained the right to vote the pledged shares and to receive dividends from the stock the vpfc was for a three-year term pursuant to the terms of the vpfc in revrul_2003_7 supra the taxpayer had the unrestricted legal right to settle the contract at maturity by delivering to the investment bank the pledged shares a cash_equivalent or shares other than the pledged shares the facts of revrul_2003_7 supra also indicate that at the time the parties entered into the vpfc the taxpayer intended to settle the contract by delivering the pledged shares to the investment bank on the maturity_date however the taxpayer was not we note that decedent’s extended settlement dates were also approxi- mately three years from the dates he entered into the original vpfcs united_states tax_court reports otherwise economically compelled to deliver the pledged shares and could settle the contract using other shares or cash on the basis of the facts set forth in revrul_2003_7 supra the irs concluded that no sale_or_exchange treatment under sec_1001 is warranted when a taxpayer receives a fixed amount of cash simultaneously enters into an agreement to deliver on a future date a number of shares of common_stock that vary significantly depending on the value of the shares on the delivery date pledges the maximum number of shares for which delivery could be required under the agreement retains the unrestricted legal right to deliver the pledged shares or to substitute cash or other shares for the pledged shares on the delivery date and is not economically compelled to deliver the pledged shares the irs noted in revrul_2003_7 supra that a dif- ferent outcome might occur if the taxpayer were subject_to economic compulsion to deliver the pledged shares rather than cash or other shares the irs further concluded that the subject vpfc did not meet the definition of a standard forward_contract under sec_1259 because the stock to be delivered at maturity was subject_to significant vari- ation and therefore did not cause a constructive_sale under sec_1259 in the instant case decedent did not realize gain_or_loss when he entered into the original bofa and msi vpfcs-on september and respectively-because the con- tracts satisfied the requirements of revrul_2003_7 supra and the adjusted_basis component needed for a sec_1001 computation was unknown decedent received fixed cash prepayments from bofa and msi of dollar_figure and dollar_figure respectively decedent agreed to deliver on a future date a number of monster shares based upon the value of those shares on specified future dates decedent pledged big_number shares of monster stock to bofa and big_number shares of monster stock to msi the maximum number of shares deliverable under both contracts decedent retained the ability to substitute cash or other shares for the pledged shares and the discretion to settle the vpfcs in cash rather than monster stock the original vpfcs warranted open_transaction treatment because while the amount_realized ie the cash prepayments was known at the incep- estate of mckelvey v commissioner tion of the contracts it was uncertain how many shares decedent would have to deliver or what stock shares decedent would use to settle the contracts at maturity or if he would choose to discharge his delivery obligations in cash further- more if decedent chose to discharge his delivery obligations using monster stock it was uncertain which specific shares would be delivered and what adjusted cost_basis decedent had in those shares accordingly the adjusted_basis compo- nent necessary for a sec_1001 computation was uncertain at inception and realization of gain_or_loss could not be accurately determined both parties agree that the original vpfcs are entitled to open_transaction treatment and thus decedent realized no gain_or_loss upon the execution of the original contracts the issue is what tax consequences occurred when decedent extended the settlement and averaging dates of the original vpfcs on july and respondent argues that the extensions to the original vpfcs closed the original vpfcs and that decedent should have realized gain_or_loss upon executing the extensions petitioner argues that decedent’s extensions to the original vpfcs did not close the original transactions and the open_transaction treatment afforded to the original vpfcs should continue until the vpfcs were settled by delivery of monster stock on the extended settlement dates we agree with petitioner the rationale for affording open_transaction treatment to vpfcs is the existence of uncertainty regarding the property to be delivered at settlement as explained above a sec_1001 computation requires both an amount_realized and an adjusted_basis however only an amount_realized ie the cash prepayment was known to decedent when the original vpfcs were executed the original vpfcs provided decedent with the discretion to settle the contracts by delivering monster shares pledged as collateral other shares that were not pledged as collateral or a cash_equivalent decedent had not yet discharged his delivery obligations under the original vpfcs when he executed the extensions and the original vpfcs were still open transactions the msi and bofa extensions made only one change to the original vpfcs the settlement and averaging dates were postponed thus by only extending the settlement and aver- aging dates the extensions did not clarify the uncertainty of united_states tax_court reports which property decedent would ultimately deliver to settle the contracts decedent had the discretion to settle the vpfcs using stock with a higher or lower basis than the stock pledged as collateral because decedent’s obligation to deliver a variable number of shares or the cash_equivalent was continuing it remained uncertain whether decedent would realize a gain_or_loss upon discharge of his obligations not to mention the characterization of such gain_or_loss although a vpfc is not an option an option is a familiar type of open_transaction from which we can distill applicable principles see revrul_78_182 1978_1_cb_265 revrul_58_234 1958_1_cb_279 upon executing the original vpfc decedent was similarly situated to the writer of a call option as he received an upfront payment and maintained an obligation to deliver property at a future date the writer of a call option optionor receives an upfront premium in exchange for the obligation to sell property at a specified strike_price if the option is exercised by the option holder optionee by a certain date the premium received by the optionor for writing a call is not included in income at the time of receipt but is carried in a deferred account until either the option expires the option is exercised or the optionor engages in a closing_transaction revrul_78_182 supra revrul_58_234 supra if the call option is exer- cised the premium received by the optionor is includable in the total amount_realized when determining the optionor’s total gain_or_loss and the gain_or_loss will be characterized as either short term or long term depending on the holding_period of the underlying stock revrul_58_234 supra if the option expires unexercised the upfront premium con- stitutes short-term_capital_gain to the optionor upon expira- tion sec_1234 revrul_78_182 supra thus until exer- cise expiration or termination of the option uncertainty exists regarding the taxpayer’s treatment of the option pre- mium 37_bta_195 aff ’d 99_f2d_919 4th cir and fed home loan mortg corp v commissioner freddie_mac 125_tc_248 are both instructive regarding options and open_transaction treatment in vir- ginia coal b t a pincite the taxpayer wrote an option in exchange for an upfront cash premium the option con- estate of mckelvey v commissioner tract provided the optionee with the right to extend the option from year to year by making annual payments to the taxpayer on or before the first day of august id the optionee failed to make a timely extension payment for the third year which allowed the option to lapse how- ever the parties modified the option and agreed to continue it id the board_of_tax_appeals held that the continuation of the option prevented the taxpayer from realizing gain_or_loss in the year of lapse because the taxpayer maintained a continuing obligation to perform id pincite the board_of_tax_appeals also reasoned that continuing open trans- action treatment was appropriate because it was uncertain whether the premium payments would ultimately be included in the computation of gain_or_loss from the sale of the underlying property or would constitute income to the taxpayer in connection with the expiration of the option id in freddie_mac t c pincite the taxpayer entered into prior approval purchase contracts to purchase mortgages from loan originators in exchange for a nonrefundable commitment fee the government argued that the upfront commitment_fees did not constitute option premiums because it was a virtual certainty that the transactions would be con- summated id pincite first we found the prior approval pur- chase contracts to have the economic_substance of options and applied the law and policy rationale governing options id pincite despite the high level of certainty that a transaction would be consummated we held that some uncertainty remained whether the loan originator would exercise the right to sell the mortgage to the taxpayer and whether the option was exercised or allowed to expire affected the tax treatment of the upfront premiums id pincite in virginia coal and freddie_mac we approved open_transaction treatment because it was uncertain whether the options would be exercised or allowed to expire and the uncertainty directly affected the taxpayer’s treatment of the upfront option premium in the instant case ample uncertainty existed regarding the nature and amount of the gain_or_loss when decedent entered into the original vpfcs he had the right to receive a cash prepayment in exchange for his obligation to deliver an undetermined number of mon- ster shares or cash_equivalent although the amount of united_states tax_court reports the prepayment was known to the parties at inception the amount and character of gain_or_loss could not be determined until decedent determined what property he would deliver at settlement if decedent delivered monster shares in settle- ment of the vpfcs the gain_or_loss would be determined by comparing the amount_realized ie the prepayment cash with the basis in the particular shares delivered and the character of the gain_or_loss would be determined by the holding_period of the shares delivered if decedent delivered a cash_equivalent to settle the vpfcs the gain_or_loss would have been determined by comparing the amount_realized ie the prepayment cash to the amount_paid to settle the contract this uncertainty existed with respect to the original vpfcs and the extensions to the vpfcs did not resolve what property decedent would deliver at settlement iii sec_1259 constructive_sale finally we address respondent’s argument that the exten- sions to the original vpfcs resulted in constructive sales under sec_1259 of the monster shares pledged as collat- eral to bofa and msi congress enacted sec_1259 because it was concerned that taxpayers holding appreciated equity positions were entering into certain complex financial transactions without paying any_tax anschutz co v commissioner t c pincite in the event there is a constructive_sale of an appre- ciated financial position the taxpayer shall recognize gain as if that position were sold assigned or otherwise termi- nated at its fair_market_value on the date of the constructive_sale sec_1259 sec_1259 provides that the taxpayer will be treated as having made a constructive_sale of an appreciated_financial_position if the taxpayer enters into a future or forward_contract to deliver the same or substantially_identical_property sec_1259 defines a forward_contract as a contract to deliver a substantially fixed amount of property including cash for a substan- the term appreciated_financial_position means any position with re- spect to stock if there would be a gain if the position were sold at its fair_market_value sec_1259 petitioner concedes that decedent’s monster stock represents an appreciated_financial_position at the time the original vpfcs and extensions were executed estate of mckelvey v commissioner tially fixed price a forward_contract that calls for the delivery of an amount of property such as shares of stock that is subject_to significant variation under the contract terms is not a forward_contract pursuant to sec_1259 and does not result in a constructive_sale of stock s rept no pincite 1997_4_cb_1067 decedent’s extensions to the original vpfcs do not con- stitute constructive sales under sec_1259 because the original vpfcs are the only contracts subject_to evaluation respondent acknowledges that decedent’s execution of the original vpfcs satisfied revrul_2003_7 supra implicit in this acknowledgment is that the original vpfcs did not trigger constructive sales of stock under sec_1259 because the original vpfcs required the future delivery of monster stock subject_to significant variation respondent’s argument that the extensions to the original vpfcs triggered construc- tive sales under sec_1259 is predicated upon a finding that there was an exchange of the extended vpfcs for the original vpfcs under sec_1001 as we concluded above the open_transaction treatment afforded to the original vpfcs continued when decedent extended the settlement and averaging dates and there was no exchange of property under sec_1001 accordingly because respondent con- cedes that the original vpfcs were properly afforded open_transaction treatment under section 1001-and because the open treatment continued when decedent executed the extensions-there is no merit to respondent’s contention that the extended vpfcs should be viewed as separate and comprehensive financial instruments under sec_1259 transaction in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for petitioner f
